Title: To Thomas Jefferson from Samuel Harrison Smith, 19 September 1808
From: Smith, Samuel Harrison
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Washington Sep. 19. 1808
                  
                  Agreeably to your instructions I have had 50 Copies of the Paper enclosed to be printed, wch. are forwarded by this day’s mail. You will excuse their not being pressed, there not having been time to have it done.
                   I am with great and sincere Respect
                  
                     Sam. H. Smith 
                     
                  
               